DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1 and 6 are amended to recite “determine an impact of other dimension parameters on the chosen categorical variable.”
However, “other dimension parameters” seem to indicate that there are supposed to be initially described dimension parameters. But, no previously mentioned dimension parameters were previously mentioned. As such, it is unclear what “other dimension parameters” mean in the context of the above limitation.
Furthermore, the above limitation recites “the chosen categorical variable”. However, there is no antecedent basis for “the chosen categorical variable”. As such, it is unclear whether the variable was previously selected or it was meant to be selected for the first time in the above limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Can et al (US Patent Application Publication 2017/0371856) in view of Sengupta et al (US Patent Application Publication 2015/0205827).

	Claims 1 and 6: Can discloses a system and a method for data analysis and presentation of data comprising: 
receiving, by a memory, a plurality of data sets from a plurality of means [0158, 0167]. [See at least receiving new data.]
	combining, by a data accumulator, the plurality of data sets received from the 
plurality of means using a mashup component to generate a plurality of combined data sets [0071, 0158, 0168]. [See at least aggregating data by time. Other ways of combining and classifying data sets are also described throughout Can.]
	determining, by an expert rule system, a plurality of properties of the plurality of combined data sets [0071, 0158]. 
	identifying, by the expert rule system, one or more categorical variable based on the plurality of properties of the plurality of combined data sets [0071, 0158]. [See at least classifying data based on properties.]
	selecting, by the expert rule system, a categorical variable from one or more identified categorical variable [0071, 0158].
	identifying, by the expert rule system, one or more custom rules based on a selected categorical variable obtained from the plurality of data combined sets [0071, 0178, 0189-0190].
	selecting, by an algorithm selector, one or more statistical tests or one or more 
machine learning models based on the one or more custom rules [0178, 0195]. [See at least identifying statistics such as at least identifying spikes in a graph.]
deciding, by a job sequencer, a sequence and manage the execution of the one or more statistical tests or one or more machine learning models [0178, 0195]. [A sequence of statistical tests based at least on a users’ “personalized pattern”.]
analysing, by a data processing engine, a performance of a scenario based on the sequence of execution of the one or more statistical tests or one or more machine learning models, wherein the data processing engine is configured to analyse a plurality of factors influencing the identified categorical variable [0178, 0195].
identifying, by a visualization builder, a graph based on the performance of the scenario [0177-0178, 0189-0190]. [See at least a graph based on data sets.]
	identifying, by an insights generator, one or more textual insights based on an identified graphs [0178, 0192]. [See at least a “personalized graph summarizer.]
	generating, by the insights generator, the one or more textual insights in a natural language [0178, 0192].
	presenting, by a display device, the identified graph and the one or more textual insights [Fig. 13C].

Can does not explicitly disclose determining an impact of other dimension parameters on the chosen categorical variable; determining an impact of measures over the selected categorical variable; and generating recommendation results to increase or optimize the categorical variable based on the impact of the other dimension parameters and the impact of the measures using prescriptive analytics.

However, Sengupta discloses:
determining an impact of other dimension parameters on the chosen categorical variable [0180-0182]. [See at least identifying which variables are actionable.]
determining an impact of measures over the selected categorical variable [0180-0182]. [See at least selecting Start Analysis to see impact of variables.
generating recommendation results to increase or optimize the categorical variable based on the impact of the other dimension parameters and the impact of the measures using prescriptive analytics [0180-0182]. [“a prescriptive analytics report 1025 is displayed in the recommendations pane 1028…”]
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Can with Sengupta. One would have been motivated to do so in order to analyze a predicted result based at least on a recommendation.]
Claim 2: Can as modified discloses the system of Claim 2 above, and Can further discloses wherein the plurality of data sets comprises a plurality of structured data, a plurality of unstructured data or a plurality of semi-structured data [0071].
	Claim 3: Can as modified discloses the system of Claim 2 above, and Can further discloses wherein the plurality of properties of the plurality of data sets comprises an instruction set, a data type, a hierarchy of data and a category of data [0071].
Claim 7: Can discloses the method of Claim 6 above, and Can further discloses wherein receiving the plurality of data set comprises receiving the plurality of data from a plurality of means such as a web, a manual entry of data, a local data and an experimental data [0143].
Claim 9: Can discloses the method of Claim 6 above, and Can further discloses wherein identifying one or more textual insights comprises: 
interpreting one or more selected statistical tests [0178, 0195]
prioritising the one or more interpreted statistical tests [0178, 0195]
presenting the one or more prioritised statistical tests graphically [0178, 0195] 
generating the one or more textual insights from a represented graph of the one or more interpreted statistical tests [0178, 0195].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miller et al (US Patent Application Publication 2016/0370197) deals recommendation to be used with prescriptive analytics 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163